UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest reported): July 9, 2013 HYPERSOLAR, INC. (Exact name of registrant as specified in its charter) Nevada 000-54437 26-4298300 (State or other jurisdictionof incorporation) Commissionfile number (IRS Employer Identification No.) 510 Castillo, Suite 304., Santa Barbara, California 93101 Registrant’s telephone number, including area code: (805) 966-6566 Copies to: Gregory Sichenzia, Esq. Marcelle S. Balcombe, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway, 32nd Floor New York, New York 10006 Phone: (212) 930-9700 Fax: (212) 930-9725 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [_] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [_] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [_] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))/_/ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On July 9, 2013 Christopher Marquis resigned as a Director and Secretary of Hypersolar, Inc. (the “Company”). There were no disagreements relating to the Company’s operation, policies or practices between the Company and Mr. Marquis that led to his resignation. The Company provided Mr. Marquis with a copy of the disclosures it is making in response to Item 5.02 on this Form 8-K, and has requested that hefurnish the Company with a letter stating whether he agrees or disagrees with the above statements.A copy of the letter, dated July 10, 2013, is filed as Exhibit 17.2 to this Current Report on Form 8-K. Item 9.01. Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Letter from Christopher Marquis dated July 9, 2013 Emails from Christopher Marquis dated July 10, 2013 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Hypersolar, Inc. Date: July 10, 2013 By: /s/ Timothy Young Timothy Young Chief Executive Officer 3
